DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
 	Claims 1-20 are pending in the application. Claims 1-18 are under consideration and claims 19-20 withdrawn.  Claims 1, 8, 14, and 17-18 are amended.
 	The rejections of claims 8, 14, and 17-18 under 35 U.S.C. 112(b) as being indefinite, is withdrawn in view of the amendments to the claims. 	It is noted that claim 20 is indicated to be amended but does not show any amendments.

Response to Arguments

 	Applicants’ 10/16/20 claim amendments and arguments have been fully considered, but are not found persuasive; and/or where the claim amendments necessitated new grounds of rejection. 	As to claim 1, Applicants assert on pages 9-10 that East does not disclose that the cited base ring 104 comprises an outer surface.  Applicants argue that the inner surface must be provided opposite the inner surface and that an inner peripheral edge as the outer surface is not disclosed by East, including using the term “inner peripheral edge” in the disclosure of East.   	These arguments are not persuasive.  Applicants are arguing the limitation of the outer surface being opposite the inner surface that is not recited in the claim, and thus not relevant to the patentability of the claim.  Alternatively, the inner and outer surfaces are cited to be the inner and outer peripheral edges, which are opposite each other.   	As to the disclosure of an inner peripheral edge, East was cited (4/29/20 As to claim 1, Applicants assert on pages 10-11 that East fails to disclose that the bottom surface 146 of the base ring 104 includes a catheter notch.  Applicants argue that this element is not specifically disclosed by East.  Applicants argue that East is not clear as to whether the catheter 106 is provided in a notch in ring 104 or connected to a port extending out from ring 104, as well as a notch provided on the bottom surface 146 of the ring 104. 	This is not persuasive, East was cited (4/29/20 OA,pp.4-5) to [0163],ll.8-13 for disclosing this limitation, where East specifically discloses that catheter 106 is connected, at a center point of bottom surface 146, to the catheter 102 via a rigid coupling (necessarily comprising some form of a notch to attach catheter 106 to catheter 102) as provided in base ring/anchor 104 Fig.1-2, and thus discloses this limitation according to its broadest reasonable interpretation.  

 	As to claim 1, Applicants assert on page 11 that East fails to disclose that the window assembly includes a window 144 and argues that this element is not a window according to one of skill in the art. 	This is not persuasive as East discloses (4/29/20 OA,p.5) a window 144 Fig.1 [area of septum 144 0162, line 8], which is provided as flexible membrane or material that forms a window that covers an opening in a reservoir of anchor/base ring 104 that provides access between the catheter 102 and the reservoir [0162],ll.6-10, and thus meets this limitation according to its broadest reasonable interpretation.   	As to claims 15-16, Applicants argue on page 12 that it would not be obvious to 
 	This is not persuasive, as the application of the device to the skin or the skull is not relevant to preventing infection, which can occur in either case, and since the device includes catheter 102 that is inserted into the brain, the risk of infection to one of ordinary skill in the art would be a critical consideration that would need to be addressed when using this device as a ventricular catheter.  Thus, (4/29/20 OA,p.6) one of skill would be motivated to modify the device of East to use anti-microbial materials to help prevent infection when used. 	As to claim 10, Applicants assert on pages 12-14 that the combination of East and Lawrence fails to teach or suggest that the window assembly includes a transparent dome. Applicants argue that the rejection fails to provide motivation to provide the transparent dome.  Applicants argue that East’s septum is under the skin and on the skull and would not be usable as a transparent dome.
 	These arguments are not found persuasive.  Lawrence and not East was cited to teach a transparent dome in the window assembly which is suggested to replace and not modify the septum of East.  Also, the rejection did provide motivation to provide the transparent dome, where (4/29/20 OA,pp.7-9) Lawrence teaches that the window assembly includes a flexible dome which is transparent [dome as curved clear plastic (as at least partially flexible) element cover over top opening 412 of external ring 402 of window for viewing into opening 412 Fig.6a-b 0087, line 11, to 0088, line 2]; in order to provide a window assembly transparent flexible dome as curved clear plastic element cover over top opening 412 of external ring 402 of window for viewing into opening 412 for checking catheter or to administer medicaments [0087, line 11, to 0088, line 2].  Thus, East and/or Lawrence suggest these limitations according to their broadest reasonable interpretation.

	As to claims 2 and 3, Applicants assert on pages 12-14 that the combination of East and Lawrence fails to teach or suggest that the bottom surface of the base ring 
 	These arguments are not found persuasive.  East and Lawrence are both directed to a ventriculostomy patch system and are therefore analogous art.  Applicants are arguing limitations not recited in the claims as to the attachment of the base ring to the skull or to the skin.  As presented on pages 6-9 of the 4/29/21 Office Action, Lawrence teaches that the bottom-surface of the base-ring 404 further includes an adhesive ring 302 and/or 306 affixable to a scalp/skin of a user Fig.4b-c [0081, line 7 to 0082, line 21]; in order to provide an adhesive ring 302/306 affixable to a scalp/skin of a user [0081, line 7 to 0082, line 21] covered by a removable backing 304/308 to protect the adhesive prior to use [0082, lines 10-14]. It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the base ring and adhesive of East to add the adhesive and transparent dome of Lawrence, and one of skill would have been motivated to do so, in order to provide an adhesive ring affixable to a scalp/skin of a user.  While, the combination of East and Lawrence does not specifically teach that the base-ring further includes a recessed-groove containing a gel adhesive ring, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the base ring and adhesive of East and Lawrence to provide a recessed groove on the bottom surface of the base ring with a gel adhesive, and one of skill would have been motivated to do so, in order to hold the adhesive in place with the backing layer until used.  Thus, East and/or Lawrence suggest these limitations according to their broadest reasonable interpretation.

 	As to claim 12, Applicants assert on pages 14-15 that the combination of East and Lawrence fails to teach or suggest that the dome of the window assembly is opaque.  Applicants argue that Lawrence’s non-clear plastic can be translucent which is not opaque and where non-clear plastic is not necessarily plastic; and where East teaches using a septum as the window of the window assembly. 	These arguments are not persuasive.  Patentability is based on whether the replace and not modify the septum of East.  Lawrence teaches that the window assembly includes a dome as curved plastic element cover over top opening 412 of external ring 402 of window Fig.6a-b 0087, line 1, to 0088, line 2], which can be opaque [where dome cover is plastic material (which optionally can be clear 0087, lines 11-13), thus including non-clear plastic which would necessarily include being opaque].  It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the window of East to replace the window component with an opaque dome/cover according to Lawrence, and one of skill would have been motivated to do so, in order to provide a window assembly transparent flexible dome as curved clear plastic element cover over top opening of external ring of window for viewing into opening for checking catheter or to administer medicaments.  Thus, East and/or Lawrence teach these limitations according to their broadest reasonable interpretation.
 	As to claims 13-14, Applicants assert on page 15 that it would not be obvious to modify the combination of East and Lawrence to provide tabs on the window and dome assemblies.  Applicants argue that there would be no reason to do so to one of ordinary skill and that D1 teaches that the base ring can be placed under the skin in contract with the skull, such that tabs would remove the functionality of the device.
 	This is not persuasive, as (4/29/20 OA,p.10) one of skill, once having modified East to add the window and dome of Lawrence (according to claim 10, as presented above (see also claim objection below (no dome recited in claim 1 from which claim 13 depends)), would have been motivated to provide the tabs on the window and dome according to Lawrence, in order to facilitate assembly, removal, and use of the 

 	As to claims 7-8, Applicants assert on page 16 that Widenhouse fails to teach or suggest that the device is capable of being used as a ventriculostomy patch and that there is no motivation to modify East with Widenhouse to add skin adhesive functionality.

    PNG
    media_image1.png
    501
    341
    media_image1.png
    Greyscale
 	This is not persuasive, as (4/29/20 OA,pp.10-12) Widenhouse teaches capability for use as or with a ventriculostomy patch system, a skin attached system for a catheter inserted through the skin [device positioned against patient’s skin and into body 0108, lines 1-22] as a surgical access device 300 Fig.12A-C [0137, lines 2-3] that is capable of being used as a ventriculostomy patch system for attaching a catheter to the skin over the skull to drain CSF [as providing a skin attached system for attaching one or more catheters that extends downward through the skin and where one of catheters is capable of being used as a drainage catheter, as further presented below]; the system comprising: 		 (a) a base ring 334 Fig.12A-C [retractor 334 0141] having a top surface and bottom surface near and encircling an insertion site Fig.12B [where device’s proximal portion comprising base ring 334 0141 positioned against patient’s skin 0108, lines 5-7,1-22];  	(b) a window assembly 304 Fig.12A-C [housing 304 0137, line 3, to 0140, line as per claims 7-8) the window assembly 304 further includes a male-groove, adjacent distal portion 330 Fig.12B [0141, lines 1-13]; and the base-ring 304 includes a female-groove, adjacent flange 338 of base ring/retractor 334 to removably affix the window assembly to the base-ring Fig.12B [0141, lines 1-13], wherein the interface between the male-groove 330 of the window assembly 304 and the female-groove 338 of the base-ring 334 includes a gasket 336 Fig.12B [0141, lines 4-13] configured to provide a sterile seal from external elements [liquid/air tight seal 0141, lines 6-7]; 	in order to provide grooves 330,338 and gasket 336 to provide a gas and liquid tight seal and attached the base ring 334 to the window assembly 304 Fig.12B [0141, lines 1-13]. 	It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the base ring and window assembly of East to also include or provide the grooves and gasket of Widenhouse, and one of skill would have been motivated to do so, in order to provide grooves and gasket to provide a gas and liquid tight seal and attached the base ring to the window assembly.   Thus, East and/or Lawrence teach these limitations according to their broadest reasonable interpretation and provides motivation to do so. 	As to claims 17-18, Applicants assert on pages 16-17 that the rejection fails to provide motivation to combine Lawrence with East, including adding the skin adhesive. 	These arguments are not persuasive as the rejection (4/29/20 OA, pp.16-17) provides motivation as referring to the same elements of claims 17-18 that are recited in claims 1-11 and 13-16 (4/29/20 OA,pp.4-12), as further discussed above.  As to the motivation to provide the skin adhesive, as presented on pages 6-9 of the 4/29/21 Office add the adhesive and transparent dome of Lawrence, and one of skill would have been motivated to do so, in order to provide an adhesive ring affixable to a scalp/skin of a user.  Thus, East and/or Lawrence teach these limitations according to their broadest reasonable interpretation and provides motivation to do so.

Objections to the Claims
 	The claims are objected to the for the following informalities. 	In Claim 13 (depending from claim 1), lines 2-3 recites “dome-tabs” but there is no dome recited in claim 1 for the tabs to attached to, such that claim 13 should depend from claim 10, which recites the dome. 	Appropriate correction is suggested.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(b) as being anticipated by East (US 2015/0297874 A1) (publ. 10/22/15 prior to effective filing date of 5/16/17 or 5/24/16).

    PNG
    media_image2.png
    254
    355
    media_image2.png
    Greyscale
	As to claim 1, East teaches a ventriculostomy patch system [as shunt system to drain excess cerebrospinal fluid (CSF) from the brain 0003, lines 3-5; 0005, lines 1-3],

    PNG
    media_image3.png
    286
    297
    media_image3.png
    Greyscale
	the system 100 Fig.1-2 [0162] comprising: 	(a) a base-ring 104 Fig.1 [anchor 104 0162, line 2], including:  		(i) a circular body [disk 0163, line 2] comprising: 
 	(b) a window assembly including: 
  		(i) an external-ring 150 Fig.1 [retaining ring 150 0163, lines 5-7]; and  		(ii) a window 144 Fig.1 [area of septum 144 0162, line 8]; 	 	the window assembly removably affixable to the top/proximal surface 148 of the 104 base-ring Fig.1 [0163, lines 4-7];  		wherein the catheter notch is configured for removably retaining [via coupling 0163, lines 10-12] a ventriculostomy catheter 106 Fig.1-2 [0163, lines 8-13].
	As to claim 9 (depending from claim 1), East teaches that the window assembly is disposable and replaceable [where the assembly 104 is capable of being disposed and replaced with a new or replacement assembly].

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are 
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over East.

	As to claims 15 and 16 (depending from claim 1), East does not teach that the base-ring and window assembly are constructed from anti-bacterial materials. 	However, it would have been obvious to one of skill in the art as of the effective filing date to provide antimicrobial materials in the base-ring and the window assembly, and one of skill would have been motivated to do so, to prevent infection when the device is applied to the skin and through the skull of the patient.

Claims 2-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over East in view of Lawrence (US 2012/0150123 A1).
	As to claims 2-5, 10-11, and 13-14, East teaches that (as per claim 4) at least one clip, port 4920 Fig.49 [0219, lines 3-5] is provided adjacent the bottom surface of the base ring that is configured for holding and retaining the ventriculostomy catheter [0219, lines 3-5]. 	East does not teach that: 	 	(as per claims 2-3 and 5) that the bottom-surface of the base-ring further includes a recessed-groove containing an adhesive-gel ring affixable to a scalp of a user; and covered by a removable backing; 	 	(as per claim 4) that the clip is provided in a recessed-groove of the bottom-surface of the base-ring; and	 	(as per claims 10-11) teaches that the window assembly includes a dome which is transparent. 	However, Lawrence teaches a skin patch system for a catheter inserted through the skin [Abstract] that is capable of being used as a ventriculostomy patch system for attaching a catheter to the skin over the skull to drain CSF [as providing a skin patch for attaching catheter that extends downward through the skin and with a coupling for a drainage catheter, as further presented below];  	the system comprising:
    PNG
    media_image4.png
    387
    321
    media_image4.png
    Greyscale
 		(a) a base ring 404 Fig.6a-b [outer ring set 404 0086 to 0088] having a top surface and bottom surface near and encircling an insertion site [0086, lines 11-13];  		(b) a window assembly including an external ring 402 Fig.6a-b [element 402]; and a window [upper opening 412 with plastic element as cover/dome 0087, lines 11-12; 0087, line 1, to 0088, line 2]; 

    PNG
    media_image5.png
    456
    254
    media_image5.png
    Greyscale
 	wherein: 
 		(as per claims 2-3 and 5) that the bottom-surface of the base-ring 404 further includes an adhesive ring 302 and/or 306 affixable to a scalp/skin of a user Fig.4b-c [0081, line 7 to 0082, line 21]; covered by a removable backing [removable cover 304 and/or 308 Fig.4a-c 0082, lines 10-14];  	 	(as per claims 10-11) teaches that the window assembly includes a flexible dome which is transparent [dome as curved clear plastic (as at least partially flexible) element cover over top opening 412 of external ring 402 of window for viewing into opening 412 Fig.6a-b 0087, line 11, to 0088, line 2]. 	 	in order to provide an adhesive ring 302/306 affixable to a scalp/skin of a user [0081, line 7 to 0082, line 21] covered by a removable backing 304/308 to protect the adhesive prior to use [0082, lines 10-14]; and to provide a window assembly transparent flexible dome as curved clear plastic (as at least partially flexible) element cover over top opening 412 of external ring 402 of window for viewing into opening 412 for checking catheter or to administer medicaments [0087, line 11, to 0088, line 2].	It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the base ring and adhesive of East to add the adhesive and transparent dome of Lawrence, and one of skill would have been motivated to do so, in flexible dome over the window for viewing into opening for checking catheter or to administer medicaments. 	The combination of East and Lawrence does not specifically teach that the base-ring further includes a recessed-groove containing a gel adhesive ring. 	However, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the base ring and adhesive of East and Lawrence to provide a recessed groove on the bottom surface of the base ring with a gel adhesive, and one of skill would have been motivated to do so, in order to hold the adhesive in place with the backing layer until used.
	As to claim 6 (depending from claim 3), the combination of East and Lawrence does not teach that the adhesive-ring is constructed from anti-bacterial materials. 	However, it would have been obvious to one of ordinary skill in the art as of the effective filing date to provide antimicrobial materials in the adhesive ring, and one of skill would have been motivated to do so, to prevent infection when the device is applied to the skin and through the skull of the patient.

	As to claim 12 (depending from claim 10), East teaches (b) a window assembly including: (i) an external-ring 150 Fig.1 [retaining ring 150 0163, lines 5-7]; and (ii) a window 144 Fig.1 [area of septum 144 0162, line 8]; the window assembly removably affixable to the top/proximal surface 148 of the 104 base-ring Fig.1 [0163, lines 4-7]. 	East does not teach that the window assembly includes a dome which is opaque. 	However, Lawrence teaches that the window assembly includes a dome as curved plastic element cover over top opening 412 of external ring 402 of window Fig.6a-b 0087, line 1, to 0088, line 2], which can be opaque [where dome cover is plastic material (which optionally can be clear 0087, lines 11-13), thus including non-clear plastic which would necessarily be opaque]; in order to provide a window assembly transparent flexible dome as curved clear plastic element cover over top for checking catheter or to administer medicaments [0087, line 11, to 0088, line 2]. 	It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the window of East to provide an opaque dome/cover according to Lawrence, and one of skill would have been motivated to do so, in order to provide a window assembly transparent flexible dome as curved clear plastic element cover over top opening 412 of external ring 402 of window for viewing into opening 412 for checking catheter or to administer medicaments [0087, line 11, to 0088, line 2].

	As to claims 13-14 (depending from claim 1), the combination of East and Lawrence does not teach that: 		(as per claim 13) the base-ring further includes at least two dome-tabs, each of the at least two dome-tabs located upon the outer surface of the base-ring; and   		(as per claim 14) the window assembly further includes a window-tab located on a periphery of the window. 	However, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the base ring and window assembly of East and Lawrence to provide dome and window tabs in order to facilitate assembly, removal, and use of the dome and windows. 	
	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over East in view of Widenhouse (US 2010/0081880 A1).

  	As to claims 7-8 (depending from claim 1), East does not teach that the window assembly further includes a male-groove and the base-ring includes a female-groove to removably affix the window assembly to the base-ring, wherein an interface between the male-groove and the female-groove includes a gasket configured to provide a sterile seal from external elements. 	However, Widenhouse teaches a skin attached system for a catheter inserted through the skin [device positioned against patient’s skin and into body 0108, lines 1-22] capable of being used as a ventriculostomy patch system for attaching a catheter to the skin over the skull to drain CSF [as providing a skin attached system for attaching one or more catheters that extends downward through the skin and where one of catheters is capable of being used as a drainage catheter, as further presented below];  	the system comprising:

    PNG
    media_image1.png
    501
    341
    media_image1.png
    Greyscale
 		(a) a base ring 334 Fig.12A-C [retractor 334 0141] having a top surface and bottom surface near and encircling an insertion site Fig.12B [where device’s proximal portion comprising base ring 334 0141 positioned against patient’s skin 0108, lines 5-7,1-22];  		(b) a window assembly 304 Fig.12A-C [housing 304 0137, line 3, to 0140, line 25] including an external ring 314 Fig.12B [outer component 314 0140, line 5]; and a window 306 Fig.12B [at least one of ports 306 0137, line 4 with dome shaped base 302 with flange 308 0137, lines 6-9] the window assembly 304 removably affixable to the top surface of the base ring 334 Fig.12B [302 with flange 308 mating with housing 334 0137, lines 6-9; 0141, lines 1-13];   	wherein: 		(as per claims 7-8) the window assembly 304 further includes a male-groove, adjacent distal portion 330 Fig.12B [0141, lines 1-13]; and the base-ring 304 includes a female-groove, adjacent flange 338 of base ring/retractor 334 to removably affix the window assembly to the base-ring Fig.12B [0141, lines 1-13], wherein the interface between the male-groove 330 of the window assembly 304 and the female-groove 338 of the base-ring 334 includes a gasket 336 Fig.12B [0141, lines 4-13] configured to provide a sterile seal from external elements [liquid/air tight seal 0141, lines 6-7]; 	in order to provide grooves 330,338 and gasket 336 to provide a gas and liquid tight seal and attached the base ring 334 to the window assembly 304 Fig.12B [0141, lines 1-13]. 	It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the base ring and window assembly of East to also include or provide the grooves and gasket of Widenhouse, and one of skill would have been motivated to do so, in order to provide grooves and gasket to provide a gas and liquid tight seal and attached the base ring to the window assembly.

	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over East in view of Lawrence, and further in view of Widenhouse.

	As to independent claim 17, East teaches a ventriculostomy patch system [as shunt system to drain excess cerebrospinal fluid (CSF) from the brain 0003, lines 3-5; 0005, lines 1-3],  	the system 100 Fig.1-2 [0162] comprising: 		(a) a base-ring 104 Fig.1 [anchor 104 0162, line 2], including:  			(i) a circular body [disk 0163, line 2] comprising:  			(ii) an outer surface Fig.1-2 [outer peripheral edge of disk 0163, line 2];  			(iii) an inner-surface Fig.1-2 [inner peripheral edge of disk 0163, line 2];  			(iv) a top-surface 148 Fig.2 [proximal surface 0163, lines 4-7], and 
		(b) a window assembly including: 
  			(i) an external-ring 150 Fig.1 [retaining ring 150 0163, lines 5-7]; and  			(ii) a window 144 Fig. [area of septum 144 0162, line 8]; 		 	the window assembly removably affixable to the top/proximal surface 148 of the 104 base-ring Fig.1 [0163, lines 4-7];  		wherein the catheter notch of the bottom surface 146 of the base ring 104 is configured for removably retaining [via coupling 0163, lines 10-12] a ventriculostomy catheter 106 Fig.1-2 [0163, lines 8-13];
  		(1) [wherein] the window assembly includes a male-groove and the base-ring includes a female-groove to removably affix the window assembly to the base-ring [as presented above for claim 7];
 		(2) wherein the (v) bottom-surface of the base-ring includes: a recessed-groove; an adhesive-ring contained within the recessed-groove and affixable to a head of a user [as presented above for claims 2-3 over East in view of Lawrence]; and  			 at least one clip configured for holding and retaining the ventriculostomy catheter [as presented above for claim 4 over East in view of Lawrence]; 		(3) wherein the adhesive-ring is covered by a removable backing [as presented above for claim 5 over East in view of Lawrence];
 		(4) wherein the adhesive-ring is constructed from an anti-bacterial material [as presented above for claim 6 over East in view of Lawrence];
 		(5) wherein an interface between the male-groove  and the female-groove  includes a gasket configured to claim 8 over East in view of Widenhouse];
 		(6) wherein the window assembly is disposable and replaceable; wherein the window assembly includes a dome which is transparent [as presented above for claim 9 over East];
 		(7) wherein the dome is constructed from a flexible material [as presented above for claims 10-11 over East in view of Lawrence];
 		(8) wherein the base-ring includes at least two dome-tabs, each of the at least two dome-tabs located upon the outer surface of the base-ring [as presented above for claim 13 over East in view of Lawrence];
 		(9) wherein the window assembly further includes a window-tab located on the periphery of the window [as presented above for claim 14 over East in view of Lawrence];
 		(10) wherein the base-ring is constructed from anti-microbial materials  [as presented above for claim 15 over East];
 		(11) wherein the window assembly is constructed from anti-microbial materials  [as presented above for claim 16 over East]; and
 		(12) wherein the catheter-notch of the bottom-surface of the base-ring is configured for removably retaining a ventriculostomy catheter [as presented above for claim 4 over East in view of Lawrence].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify East with the above elements of Lawrence and/or Widenhouse, and one of skill would have been motivated to do so, as presented above.

As to claim 18, the combination East, Lawrence, and/or Widenhouse teaches that the system further comprises set of instructions; and; wherein the system is arranged as a kit [as presented above for claims 2-11 and 13-16; and where the 
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.    	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the 
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781